Per Curiam.
This is an appeal from an order denying postconviction relief arising out of a conviction for receiving stolen property in violation of Minn. St. 609.53. We affirm.
Petitioner pled guilty to the offense and on January 16, 1969, the court sentenced him to a term not exceeding 5 years. Execution of the sentence was stayed and petitioner was put on probation on condition, among other things, that he obey all state and national laws, and local ordinances.
On September 11, 1969, petitioner shot and killed one James Winkler. He was tried and acquitted of manslaughter. As a result of that occurrence, the trial court revoked his probation for violating Minneapolis Ordinance 877.020, which made it unlawful for persons convicted of a felony within the prior 5 years to have firearms in their possession. In May 1971, the trial court denied postconviction relief, resulting in this appeal. Petitioner was paroled in April 1972.
It is the contention of petitioner that he pled guilty pursuant to an unfulfilled agreement that he would be sentenced to 1 year in the workhouse without probation. He asserts that he is therefore entitled to withdraw his original plea of guilty. The trial court rejected these contentions, and we concur in its conclusion.
Affirmed.